Citation Nr: 0844892	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-22 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's service-connected disabilities have rendered 
him unable to obtain and retain substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.15, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

        VCAA

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.




				Legal Criteria and Analysis 

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities. 38 C.F.R. § 4.16(b).

The record indicates that the veteran is currently service-
connected for: post traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling; lumbosacral degenerative 
changes, evaluated as 40 percent disabling; residuals, status 
post, nodular basal cell carcinoma, skin of left side of 
nose, scar, evaluated as 30 percent disabling; benign 
prostatic hypertrophy, evaluated as 20 percent disabling; 
tinnitus, evaluated as 10 percent disabling; bilateral 
hearing loss, evaluated as 10 percent disabling; scar, 
postoperative left inguinal hernia residuals, evaluated as 10 
percent disabling; and right ear otitis media, evaluated as 0 
percent disabling.  His combined disability evaluation is 90 
percent.  

The veteran has indicated that he is unable to maintain 
employment because of his service connected disabilities.  In 
a June 2005 VA examination, it was noted that the veteran was 
not working.  The November 2005 VA compensation and pension 
examination showed that the veteran was fully oriented.  His 
affect was blunted and mood was controlled.  The veteran's 
thought process was noted to be linear.  It was noted that 
his speech and eye contact were variable.  The veteran's 
judgment was noted to be impaired by his PTSD.  It was 
further noted that the veteran's insight was minimal due to 
lack of treatment, and that his memory and concentration had 
been diminished for many years.  The examiner noted that the 
veteran clearly has symptoms of PTSD which have moderately 
impacted his ability to function and that he exhibits 
symptoms of long-standing depression related to PTSD.  The 
veteran was assigned a global assessment of functioning (GAF) 
score of 38.  

In light of the evidence above, the Board finds that a grant 
of TDIU is warranted.  In this regard, the Board notes that, 
in addition to several service-connected disabilities 
affecting physical functioning, in November 2005 it was shown 
that the veteran's judgment was impaired by his PTSD and the 
veteran was assigned a GAF score of 38.  A GAF score is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  A GAF of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  Although the Board notes 
that the veteran worked part time as an election judge until 
he retired, the Board finds that the evidence shows that the 
veteran's disabilities prevent him from securing and 
following a substantially gainful occupation.

In light of the evidence above, and after resolving all doubt 
in the veteran's favor, the Board is satisfied that his 
service-connected disabilities render him unable to obtain or 
maintain substantially gainful employment.  As such, the 
criteria for entitlement to TDIU have been met. 







	(CONTINUED ON NEXT PAGE)





ORDER

A total disability rating for compensation on the basis of 
individual unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


